Citation Nr: 1752869	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative disc disease at L5-S1 with lumbar muscle spasm, initially rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for cervical herniated nucleus pulposus, stats-post anterior C5-C6 and C6-C7 discectomy with fusion and instrumentation, myofascial pain syndrome, and cervical muscle spasm, initially rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for left shoulder acromioclavicular joint hypertrophy with minimal abnormal fluid signal in the joint space, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left shoulder acromioclavicular joint hypertrophy with minimal abnormal fluid signal in the joint space, rated as 20 percent disabling since September 13, 2011.

5.  Entitlement to an increased disability evaluation for fracture of the distal right phalanx of the 3rd, 4th, and 5th fingers, initially rated as noncompensable.  

6.  Entitlement to an increased disability evaluation for headaches, initially rated as noncompensable.

7.  Entitlement to service connection for neuropathy of the lower extremities, including as secondary to service-connected disabilities. 

8.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected disabilities.

9.  Entitlement to service connection for traumatic brain injury (TBI).

10.  Entitlement to service connection for right and/or left knee disorders, including as secondary to service-connected disabilities.

11.  Entitlement to service connection for right and/or left ankle disorders, including as secondary to service-connected disabilities.

12.  Entitlement to service connection for right and/or left medial epicondylitis, including as secondary to service-connected disabilities.

13.  Entitlement to service connection for right ear hearing loss disability.

14.  Entitlement to service connection for a sinus disorder.

15.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from August 1990 to November 1990, October 2003 to June 2004, February 2005 to June 2006, November 2006 to April 2008, and from July 2008 to April 2010.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

During the pendency of the appeal, in an April 2012 rating decision, the RO increased the initial rating for the Veteran's service-connected acromioclavicular hypertrophy of the left shoulder from 10 percent disabling to 20 percent disabling, effective September 13, 2011.

The Board further observes that the Veteran appointed his representative, Veterans of Foreign Wars of the United States (VFW), in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, that was received by VA in April 2011. Despite a request from the Veteran in March 2012 to revoke that representation, VFW has continued to represent the Veteran before the RO; VFW provided an informal hearing presentation and submitted a VA Form 646 on behalf of the Veteran. Moreover, VFW has not withdrawn their representation of the Veteran. Therefore, the Board will continue to recognize VFW as the Veteran's representative.

The issues of entitlement to increased disability evaluations for lumbar spine, cervical spine, and left shoulder disorders, fracture of the right distal phalanx, and headaches, as well as the issues of entitlement to service connection for right ear hearing loss disability, right and left ankle disorders, neuropathy of  the lower extremities, a sinus disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a traumatic brain injury in service.

2.  A right shoulder disorder is attributable to service.

3.  Bilateral medial epicondylitis is attributable to service.

4.  A right knee disorder is attributable to service.

5.  A left knee disorder is attributable to service.


CONCLUSIONS OF LAW

1.  A traumatic brain injury was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A right shoulder disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

 3.  Bilateral medial epicondylitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A right knee disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A left knee disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran's multiple DD Form 214s and DD Form 215 reflect that his military occupational specialty was cannon crew member, and that the Veteran had service in Iraq, Afghanistan, and Kuwait.  The DD Form 214s also reflect that he was awarded the Combat Action Badge, Bronze Star Medal, and Army Commendation Medal.  Thus, the evidence indicates that he engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.

In this case, the Board finds the evidence is in equipoise as to whether the Veteran has a current diagnosis of a traumatic brain injury, a right shoulder disorder, a right knee disorder, a left knee disorder, and bilateral medial epicondylitis because the VA examiner relied upon the absence of arthritis on x-ray to find that the Veteran did not have a current right shoulder disorder or a right and left knee disorders, despite multiple complaints of bilateral knee and right shoulder pain during and in the years since service.  However, the Board points out that the absence of arthritis does not necessarily mean that the Veteran does not have a disability.  To this point, the Board also notes that the Veteran's service treatment records reflect that the Veteran reported a head injury and bilateral knee injuries related to a fall (see September 2009 Report of Medical History), and that the Veteran's complaints constitute residuals of such injuries.  Likewise, post-service treatment records reflect complaints of bilateral shoulder pain.

To the extent that the VA examiner relies on the absence of specific right shoulder findings on x-ray, despite consistent bilateral shoulder complaints, to support the finding that the Veteran's right shoulder disorder is not related to the Veteran's service, the VA examiner is incorrect.  In this regard, the Board points out that the Veteran is currently service-connected for a left shoulder disability, wherein the Veteran's underlying pathology was only visible on MRI, which was not provided to the Veteran at the VA examination. Thus, the examiner's finding is not dispositive, and the Board finds that the Veteran has provided credible evidence of a right shoulder disability. 

Regarding the VA examiner's finding that the Veteran's medial epicondylitis and right shoulder disorder were unrelated to service, the Board finds that the Veteran's competent and credible statements thus support a nexus between his current medial epicondylitis and his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The VA examiner disregarded the Veteran's lay statements of continuity and did not provide a rationale other than a lack of a diagnosis of medial epicondylitis during service or at separation.  

Likewise, in finding that the Veteran did not have a traumatic brain injury in service, the VA examiner stated that the Veteran did not have signs and symptoms of a traumatic brain injury, despite his report of multiple head injuries during his service in Iraq and Afghanistan.  Similarly, the Board finds that the VA examiner's finding does not reflect consideration of the evidence of record which does, in fact, show complaints of numbness and sensory changes, hearing loss, and tinnitus, as well as memory impairment and other cognitive symptomatology.   

Moreover, the Board acknowledges that the Veteran had combat service and that the Veteran's right shoulder disorder, right and left knee disorders, medial epicondylitis of the elbows, and traumatic brain injury are consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Thus, giving the Veteran the benefit of the doubt, service connection for a TBI, a right shoulder disorder, right and left knee disorders, and right and left medial epicondylitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a traumatic brain injury is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for bilateral medial epicondylitis is granted.





REMAND

The Veteran asserts that the symptoms of his service-connected degenerative disc disease of the lumbar spine, cervical herniated nucleus pulposus, left shoulder acromioclavicular joint hypertrophy, fracture of the right distal phalanx, and headaches are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in September 2012, and that he has not been provided with examinations which consider the current severity of his service-connected disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the VA examination reports of record reveals that range of motion testing for the thoracolumbar and cervical spines, left shoulder, and right distal phalanx of the fingers of the right hand in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar and cervical spines, left shoulder, and right distal phalanx of the fingers of the right hand.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine, cervical herniated nucleus pulposus, left shoulder acromioclavicular joint hypertrophy, fracture of the right distal phalanx, and headaches, on appeal.  

The Veteran also asserts that he has right ear hearing loss disability related to his service.  The Board acknowledges that the Veteran did not previously meet the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, because the Veteran is service-connected for left ear hearing loss disability due to acoustic trauma in service, the Board finds that the Veteran's complaint of worsening right ear hearing loss requires a more recent evaluation, in order to determine if the criteria for hearing loss disability for VA purposes has been met.  Additionally, as the Veteran claims that his service-connected lumbar spine disorder has worsened, the Veteran should be afforded a new VA examination in connection with his claim for service connection of neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Additionally, the VA examination addressing the Veteran's claim for service connection of right and left ankle disorders is insufficient.  The Board observes that the Veteran claimed that he had bilateral ankle disorders related to his service-connected disabilities.  However, the VA examiner failed to address this theory of service connection.  As such, additional clarification is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board observes that the Veteran has not been provided with VA examinations regarding his claims of service connection for a sinus disorder and a skin disorder.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of right ear hearing loss disability, a sinus disorder, right and left ankle disorders, and a skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative disc disease at L5-S1 with lumbar muscle spasm and cervical herniated nucleus pulposus, stats-post anterior C5-C6 and C6-C7 discectomy with fusion and instrumentation, myofascial pain syndrome, and cervical muscle spasm.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative disc disease at L5-S1 with lumbar muscle spasm and cervical herniated nucleus pulposus, stats-post anterior C5-C6 and C6-C7 discectomy with fusion and instrumentation, myofascial pain syndrome, and cervical muscle spasm on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the cervical and thoracolumbar spines in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder acromioclavicular joint hypertrophy with minimal abnormal fluid signal in the joint space and fracture of the distal right phalanx of the 3rd, 4th, and 5th fingers.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected left shoulder acromioclavicular joint hypertrophy with minimal abnormal fluid signal in the joint space and fracture of the distal right phalanx of the 3rd, 4th, and 5th fingers on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the left shoulder and right fingers/hand in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for a VA headaches and/or neurological examination to ascertain the current severity and manifestations of his service-connected headaches.  The VA examiner is requested to identify all symptoms of the Veteran's headaches.  The VA examiner is also requested to specifically comment on whether the Veteran has prostrating headaches productive economic inadaptability due to his service-connected headaches.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current sinus disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified sinus disorder is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified skin disorder is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

7.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any neuropathy of the lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current neuropathy of the lower extremities and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified neuropathy of the lower extremities is related to any event, illness, or injury during service.  

If the Veteran's identified neuropathy of the lower extremities is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified neuropathy of the lower extremities is proximately due to or the result of the service-connected degenerative disc disease at L5-S1 with lumbar muscle spasm, including whether any increase in severity of the identified neuropathy of the lower extremities is due to or the result of the service-connected degenerative disc disease at L5-S1 with lumbar muscle spasm.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

8.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current sinus disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any right and left ankle disorders are related to any event, illness, or injury during service.  

If the Veteran's identified right and left ankle disorders are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified right and left ankle disorders are proximately due to or the result of the service-connected lumbar spine and bilateral knee disorders, including whether any increase in severity of the identified right and left ankle disorders are due to or the result of the service-connected lumbar spine and/or bilateral knee disorders.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

9.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current right ear hearing loss and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right ear hearing loss is related to any event, illness, or injury during service, to include noise exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

10.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


